DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged or paper submitted under 35 U.S.C. 119(a)-(d), which papers have been places of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were submitted on 02/19/2020.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cierna et al. (US 20170099556 A1) in view of Sharma et al. (US 20070260684 A1).

Regarding claim 1, Cierna teaches:
“a microphone configured to detect conversation voice of a first analysis subject person who possesses the conversation analyzing device” (par. 0030; ‘Auditory pollution from office noise such as lengthy discussions, talking on the phone, meetings, or conference call conversations, may have a negative impact on the productivity of the individual 127.’; par. 0057; ‘The audio capture device 212 can include one or more microphones to receive voice input, voice commands, ambient audio noise in the event of an emergency, and other audio input.’);
“an acceleration sensor configured to detect movement of the conversation analyzing device” (par. 0055; ‘A motion sensor can be included to detect motion of the electronic device 200. In one embodiment, the motion sensor includes an accelerometer. The accelerometer can also be used to determine the spatial orientation of the electronic device 200 in three-dimensional space by detecting a gravitational direction.’).
Cierna teaches a wireless communication unit (par. 0041; ‘The explanatory electronic device 200 is shown as a smart phone for ease of illustration.’).
However, Cierna does not expressly teach:
“a wireless communication unit configured to (a) detect another conversation analyzing device possessed by another second analysis subject person and (b) transmit 
“a conversation analyzing unit configured to classify the conversation voice of the first analysis subject person into any of predetermined plural conversation cases on the basis of (a) the history of movement of this conversation analyzing device, (b) whether the another conversation analyzing device is detected or not, and (c) the movement history information received when the another conversation analyzing device is detected, when detecting the conversation voice of the first analysis subject person.”
Sharma teaches:
“a wireless communication unit configured to (a) detect another conversation analyzing device possessed by another second analysis subject person and (b) transmit as movement history information a history of movement of the conversation analyzing device to the another conversation analyzing device, and receive movement history information from the another conversation analyzing device” (par. 0036; ‘This voice channel may previously have been associated with a particular location, thereby providing an indication that Alice is present in a particular location in accordance with the method 600, as described above. The method 600 can use the indication to update the shared user interface and display Alice's association with the location that corresponds to the active voice channel.’); and
“a conversation analyzing unit configured to classify the conversation voice of the first analysis subject person into any of predetermined plural conversation cases on the basis of (a) the history of movement of this conversation analyzing device, (b) whether 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cierna’s noise index detection system by incorporating Sharma’s methods for managing call conference participants in a roster in order to classify conversations based on location, thus performing in a similar manner. The combination allows grouping meeting participants based on their location to facilitate maintaining accurate rosters. (Sharma: par. 0016)

Regarding claim 2 (dep. on claim 1), the combination of Cierna in view of Sharma further teaches:
“wherein when detecting the conversation voice of the first analysis subject person, if (a) there is no movement of this conversation analyzing device, (b) there is no movement of the another conversation analyzing device, and (c) conversation voice of the second analysis subject person is not detected with the conversation voice of the first analysis subject person by the microphone, then the conversation analyzing unit classifies the conversation voice of the first analysis subject person into one of the conversation cases that indicates "conversation on telephone"” (Cierna: par. 0030; ‘talking on the phone’).

Regarding claim 3 (dep. on claim 1), the combination of Cierna in view of Sharma further teaches:
“wherein when detecting the conversation voice of the first analysis subject person, if (a) there is no movement of this conversation analyzing device, (b) there is no movement of the another conversation analyzing device, and (c) conversation voice of the second analysis subject person is detected with the conversation voice of the first analysis subject person by the microphone, then the conversation analyzing unit classifies the conversation voice of the first analysis subject person into one of the conversation cases that indicates "group conversation at his/her own desk"” (Cierna: par. 0034; ‘Alternatively, the one or more processors may have knowledge of a 

Regarding claim 4 (dep. on claim 1), the combination of Cierna in view of Sharma further teaches:
“wherein when detecting the conversation voice of the first analysis subject person, if (a) there is no movement of this conversation analyzing device, and (b) there is movement of the another conversation analyzing device, then the conversation analyzing unit classifies the conversation voice of the first analysis subject person into one of the conversation cases that indicates "conversation when another person comes"” (Sharma: par. 0021; ‘Returning to FIG. 2, at 206, the method 200 may then determine if the attendee has indicated whether she wishes to join the meeting as a conference room.’).

Regarding claim 5 (dep. on claim 1), the combination of Cierna in view of Sharma further teaches:
“wherein when detecting the conversation voice of the first analysis subject person, if (a) there is movement of this conversation analyzing device, and (b) there is no movement of the another conversation analyzing device, then the conversation analyzing unit classifies the conversation voice of the first analysis subject person into one of the conversation cases that indicates "conversation when moving to another person"” (Cierna: par. 0090; ‘As shown in FIG. 9, the one or more processors (203) of 

Regarding claim 6 (dep. on claim 1), the combination of Cierna in view of Sharma further teaches:
“wherein when detecting the conversation voice of the first analysis subject person, if (a) there is movement of this conversation analyzing device, (b) there is movement of the another conversation analyzing device, and (c) a difference between a movement timing based on a history of movement of this conversation analyzing device and a movement timing based on the movement history information of the another conversation analyzing device is less than a predetermined value, then the conversation analyzing unit classifies the conversation voice of the first analysis subject person into one of the conversation cases that indicates "conversation in a meeting"” (Cierna: par. 0028; ‘As shown in FIG. 1, a number of people 147,148,149,150 are having a meeting at a meeting table 151.’).

Regarding claim 7 (dep. on claim 1), the combination of Cierna in view of Sharma further teaches:
“wherein when detecting the conversation voice of the first analysis subject person, if (a) there is movement of this conversation analyzing device, (b) there is movement of the another conversation analyzing device, and (c) a difference between a movement timing based on a history of movement of this conversation analyzing device and a movement timing based on the movement history information of the another 

Regarding claim 8 (dep. on claim 1), the combination of Cierna in view of Sharma further teaches:
“wherein the conversation analyzing unit classifies the conversation voice without watching a current position of the analysis subject person” (Sharma: par. 0035; ‘The method 700 then provides 712 an indication of the successful voice capture, such as by displaying a popup window to Hamlet that the voice capture was successful and changing an icon 506 on the shared user interface 500 to indicate that Hamlet's voice sample, as captured in step 704, has been successfully detected and stored such that the stored voice sample is associated with the contributing participant (i.e., Hamlet).’).

Regarding claim 9, the combination of Cierna in view of Sharma further teaches:
“conversation analyzing devices corresponding to plural analysis subject persons” (Cierna: par. 0030; ‘Auditory pollution from office noise such as lengthy discussions, talking on the phone, meetings, or conference call conversations, may have a negative impact on the productivity of the individual 127.’); and “a management server” (Cierna: par. 0094; ‘The server complex 1000 can then process this information in accordance with one or more methods.’);

“a microphone configured to detect conversation voice of a first analysis subject person who possesses the conversation analyzing device” (Cierna: par. 0057; ‘The audio capture device 212 can include one or more microphones to receive voice input, voice commands, ambient audio noise in the event of an emergency, and other audio input.’);
“an acceleration sensor configured to detect movement of the conversation analyzing device” (Cierna: par. 0055; ‘A motion sensor can be included to detect motion of the electronic device 200. In one embodiment, the motion sensor includes an accelerometer. The accelerometer can also be used to determine the spatial orientation of the electronic device 200 in three-dimensional space by detecting a gravitational direction.’);
“a wireless communication unit configured to (a) detect another conversation analyzing device possessed by another second analysis subject person, and (b) transmit as movement history information a history of movement of the conversation analyzing device to the another conversation analyzing device, and receive movement history information from the another conversation analyzing device” (Sharma: par. 0036; ‘This voice channel may previously have been associated with a particular location, thereby providing an indication that Alice is present in a particular location in accordance with the method 600, as described above. The method 600 can use the indication to update the shared user interface and display Alice's association with the location that corresponds to the active voice channel.’); and

“the management server (a) acquires the conversation case corresponding to each conversation voice from the conversation analyzing devices, and (b) determines a relationship between the plural analysis subject persons on the basis of the acquired 

Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658